Citation Nr: 1760756	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-28 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for a bilateral hip disorder.

5.  Entitlement to service connection for a psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disease (GERD) and a hiatal hernia.




REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1945 to October 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2013 and May 2014 from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2017.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

The Board notes that the May 2014 rating decision denied entitlement to service connection for PTSD.  However, the Veteran has received a diagnosis of anxiety disorder not otherwise specified (NOS) during the appeal period.  See October 2013 VA examination.  Consequently, the Board has expanded the issue on appeal to encompass all diagnosed psychiatric disorders. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board initially notes that in this case, the Veteran's service treatment records (STRs) are fire-related and have been determined to be unavailable.  In cases where the veteran's STRs are unavailable through no fault of his own, there is a "heightened duty" to assist him in the development of the case.  See O'Hare v. Derwinski, 1 Vet, App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).

Regarding the Veteran's increased rating claim for bilateral hearing loss, the Board finds that a remand is necessary to obtain a VA examination to evaluate the current severity and manifestations of his disability.  The Veteran was last provided with a VA examination concerning his claim in August 2012.  During the July 2017 Board hearing, the Veteran indicated that his hearing had worsened since the last VA examination.  See July 2017 Board Hearing Transcript (Tr.), page 15-17.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board also finds that any decision with respect to the increased rating claim remanded herein may affect the Veteran's claim for a TDIU. Thus, the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Final appellate review of the Veteran's claim for a TDIU must be deferred until the appropriate actions concerning the Veteran's increased rating claim for bilateral hearing loss are completed and the matter is either resolved or prepared for appellate review.

A remand is also needed for the Veteran's service connection claim for a psychiatric disorder to obtain an adequate VA examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A VA examination related to the Veteran's claim was conducted in October 2013.  The examiner noted that the Veteran did not have a DSM-IV diagnosis of PTSD, but he did meet the DSM-IV criteria for anxiety disorder NOS.  However, the examiner did not provide an opinion related to this diagnosis.  In addition, as the Veteran's claim was certified to the Board in April 2017, the DSM-V rather than the DSM-IV criteria are applicable in this case.  See 80 Fed. Reg. 14308-01 (March 19, 2015).  Therefore, another VA examination and medical opinion should be obtained on remand.

Regarding the Veteran's service connection claim for a stomach disorder, the Veteran had not yet been afforded a VA examination.  The Veteran reported during his service in Germany, he had a bleeding ulcer in the 4th or 5th month of 1946.  See January 2014 Request for Information Needed to Reconstruct Medical Data.  The Veteran stated that he was treated with Milk of Magnesia in a little round white pill.  See Tr., page 22.  He indicated that his symptoms continued since that time.  See Tr., page 20-21.  The Veteran is competent to describe his symptoms and report incidences of treatment.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although it is unclear whether the Veteran has a current diagnosis of a stomach disorder, to include GERD and a hiatal hernia, the Veteran's treatment records show that between 1988 and 1999, he received treatment such as Maalox and Mylanta for a duodenal ulcer, a hiatal hernia, gastritis, peptic ulcer disease, and heartburn.  The Veteran also reported that he currently self-treated his symptoms.  See Tr., page 20-21.  Based on this evidence, the Board finds that a VA examination is needed to address the etiology of any stomach disorders, to include GERD and a hiatal hernia, that may be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was similarly not provided with a VA examination related to his service connection claims for a bilateral knee disorder or a bilateral hip disorder.
The Veteran reported that during his World War II service in the Philippines, he fell from a rope ladder onto the canteen on his left hip.  See Tr., page 4.  His hip gave him trouble after that.  The Veteran also described an incident that occurred the second day after World War II ended, when Japanese servicemen who were unaware of the news shot at him while he was standing guard.  The Veteran fell and hurt his knees, and he hurt his hip even more.  The testimony from the July 2017 Board hearing reflects that the Veteran continued to have progressively worsening problems with his knees and his hips after service.  See Tr., page 5-10.  The Veteran is competent to attest to observable symptomatology and events that he experienced.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  During the current appeal period, the Veteran has been assessed to have arthritic right knee pain; and he has reported recurrent or persistent symptoms of a left knee and bilateral hip disorder.  See June 2012 Chickasaw Nation Medical Center record.  As the Board lacks sufficient medical evidence to render a decision on these issues, VA examinations are warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that in January 2014, the RO requested that the NPRC conduct a search of sick and morning reports from the 29th Regiment in Frankfurt, Germany from April 1, 1946 to May 31, 1946 for records related to the Veteran's reported bleeding ulcer.  The NPRC responded in January 2014 that no morning report could be indexed based on the information furnished.  A complete organization (such as the company or battery and type of battalion or regiment) was needed to conduct the search.  The RO sent the Veteran a letter in March 2014 requesting that he provide these additional details, and it appears that the Veteran resubmitted a copy of his DD Form 214 for the period of active service between October 1945 and October 1946.  Under the organization section, the document states that he was in Company K of the 29th Infantry.  However, the RO did not use this information to follow up on its initial request with the NPRC.  Consequently, additional efforts should be made on remand to obtain relevant records from the NPRC.

In addition, a December 1988 record from Carl Albert Indian Health Center noted that the Veteran had a possible duodenal ulcer, and the Veteran indicated that he received treatment for the issues several years ago at VA.  However, VA treatment records dated prior to December 1988 are not of record.  The RO should attempt to acquire VA treatment records from this period on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have records of treatment for his bilateral hearing loss, psychiatric disorder, stomach disorder, bilateral knee disorder, and bilateral hip disorder that are not associated with his electronic claims folder.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.  In this regard, the Veteran reported receiving treatment from VA prior to December 1988.  The AOJ should attempt to obtain records from this period.

2.  The AOJ should contact the NPRC, and any other appropriate department, agency, or official, to request a search of Morning Reports and Sick Reports related to the Veteran's report that he received treatment for a bleeding ulcer in Frankfort, Germany in April or May of 1946.  As noted in the Veteran's DD Form 214, he was member of Company K of the 29th Infantry.

3.  After the preceding development in paragraphs 1 and 2 is completed, provide the Veteran with a VA examination to ascertain the current severity and manifestations of his bilateral hearing loss disability.  All indicated tests should be conducted.  The electronic claims file must be made available to the examiner.

The examiner should identify the auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC speech discrimination test should also be administered to determine speech recognition scores.

4.  After the preceding development in paragraphs 1 and 2 is completed, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of the any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  He or she should specifically indicate whether the Veteran has anxiety disorder NOS.  If not, the examiner should address the prior diagnosis of record and explain why such a diagnosis is not warranted.

For each diagnosis identified other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during or is otherwise causally or etiologically related to the Veteran's active service.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, and any as well as any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

If there is a verified stressor or if the examiner determines that the Veteran has a stressor related to fear of hostile military or terrorist activity, the examiner should determine whether the diagnostic criteria to support a diagnosis of PTSD have been satisfied under the DSM-IV and/or DSM-V. If not, the examiner should address why such a diagnosis is not warranted.

If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including fear of hostile military or terrorist activity, if found.

5.  After the preceding development in paragraphs 1 and 2 is completed, schedule the Veteran for a VA examination to determine the nature and etiology of any stomach disorder, to include GERD and a hiatal hernia, that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should first clearly identify all current stomach disorders, to include GERD and a hiatal hernia.

For each identified disorder, the examiner should provide an opinion as whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was incurred in or is otherwise related to the Veteran's active service.

Regardless of the conclusion reached, the examiner should address the following:  (1) The Veteran's July 2017 Board hearing testimony that during his service in Germany in 1946, he was treated for a bleeding ulcer with Milk of Magnesia in the form of a little round white pill; (2) the Veteran's July 2017 Board hearing testimony that his symptoms had continued since service; (3) an August 1980 record from Chickasaw Nation Health System that noted the Veteran's reported history of an ulcer 20 years before the visit; (4) an October 1980 record from Carl Albert Indian Health Facility noting an assessment of peptic ulcer disease; (5) a January 1988 record from Chickasaw Nation Health System stating that the impression from an upper GI series was gastritis and superficial duodenal ulcer; (6) a December 1988 record from Chickasaw Nation Health System stating that a small hiatal hernia was present; (7) a December 1988 record from Carl Albert Indian Health Center that indicated the Veteran received treatment for a duodenal ulcer several years ago at VA; and (8) the Veteran's report in a February 1990 record from Carl Albert Indian Health Center that his heartburn was a constant problem.

6.  After the preceding development in paragraphs 1 and 2 is completed, schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral hip disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should first clearly identify all current hip disorders.

For each identified disorder, the examiner should provide an opinion as whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was incurred in or is otherwise related to the Veteran's active service.

Regardless the conclusion reached, the examiner should address the following:  (1) The Veteran's July 2017 Board hearing testimony that during his World War II service in the Philippines, he fell from the rope ladder of a ship and landed on his canteen, hurting his left hip; (2) The Veteran's July 2017 Board hearing testimony that during his World War II service in the Philippines, he fell again and hurt his hips even more after Japanese soldiers shot at him; and (3) the Veteran's July 2017 Board hearing testimony that his bilateral hip symptoms progressively worsened after service.

7.  After the preceding development in paragraphs 1 and 2 is completed, schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should first clearly identify all current knee disorders.  If arthritis is not identified, the examiner should address previous treatment records from Chickasaw Nation Medical Center record that noted an assessment of arthritic right knee pain.

For each identified disorder, the examiner should provide an opinion as whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was incurred in or is otherwise related to the Veteran's active service.

Regardless the conclusion reached, the examiner should address the following:  (1) The Veteran's July 2017 Board hearing testimony that during his World War II service in the Philippines, he fell and hurt his knees after Japanese soldiers shot at him; and (2) the Veteran's July 2017 Board hearing testimony that his bilateral knee symptoms progressively worsened after service.

8.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.








_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




